        Case 3:14-cr-00292-HZ     Document 38     Filed 12/02/20   Page 1 of 3




                           United States District Court


                                District of Oregon


  UNITED STATES OF AMERICA,                     Case No. 3:14-CR-00292-HZ-1

                               Plaintiff,
                                                ORDER GRANTING MOTION
                    v.                          TO REDUCE SENTENCE

  RYAN ALAN SAUSEDA,

                             Defendant.


      This matter is before the Court on the parties’ joint motion to reduce sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Based on the filings to date and the

agreement of the parties, and after full consideration of the relevant factors under 18

U.S.C. § 3553(a), the Court finds that extraordinary and compelling reasons warrant

a reduction of defendant’s sentence on Count 1 of the Amended Superseding

Information to time served, with all other terms and provisions of the judgment

remaining unchanged, including the four-year term of supervised release and the

following additional conditions: (1) the defendant shall reside at and participate in

the program of a residential reentry center for not more than 120 days, to be released
Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
        Case 3:14-cr-00292-HZ      Document 38     Filed 12/02/20   Page 2 of 3




at the direction of the probation officer, and follow the rules and regulations of the

center; (2) the defendant shall self-quarantine for a period of 14 days upon arrival at

the residential re-entry center; and (3) following completion of the residential re-entry

center placement, the defendant shall remain on home detention until November 11,

2022. The Court concludes that the defendant’s release pursuant to this order will

not pose a danger to any other person or the community. The U.S. Probation Office

has approved a release plan for Mr. Sauseda. This sentence reduction is consistent

with the currently applicable U.S. Sentencing Commission policy statements.

      The Court therefore GRANTS the Joint Motion to Reduce Sentence.

      IT IS HEREBY ORDERED that Defendant shall be released within ten days

from the date of this order for travel to the residential reentry center in Oregon if the

BOP has determined that he is COVID-19 negative. If the BOP cannot make the

determination by that date, the government shall notify the Court without delay.

      IT IS FURTHER ORDERED that the conditions of supervision shall be

modified to require that the defendant shall reside in a residential re-entry center for

a period not to exceed 120 days and that, following completion of the residential re-

entry center placement, the defendant shall remain on home confinement until

November 11, 2022. Upon his arrival at the residential re-entry center, the defendant

shall quarantine for a 14-day period unless the U.S Probation Office authorizes

interruption of the quarantine for urgent reasons.

      IT IS FURTHER ORDERED that an amended judgment and commitment

order shall be prepared and entered forthwith in accordance with this decision. The

Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
          Case 3:14-cr-00292-HZ   Document 38   Filed 12/02/20   Page 3 of 3




amended judgment shall not become effective until ten days after it is entered on the

docket.

      Dated this    2 day of December, 2020.




                                       Hon.     Marco Hernandez
                                       United States District Court Judge




Page 3 ORDER GRANTING MOTION TO REDUCE SENTENCE
